Citation Nr: 0411393	
Decision Date: 04/30/04    Archive Date: 05/06/04	

DOCKET NO.  03-15 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado



THE ISSUE

Whether the veteran is entitled to additional vocational 
rehabilitation training under the provisions of Chapter 31, Title 
38, United States Code.  



REPRESENTATION

Appellant represented by:	Colorado Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active military duty from September 1965 to 
October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an adverse determination by a Vocational 
Rehabilitation Counselor at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Denver, Colorado, which denied the 
veteran's application seeking entitlement to additional vocational 
rehabilitation training pursuant to Chapter 31, Title 38, United 
States Code.  

The veteran requested and was scheduled to appear at a 
videoconference hearing before a Member of the Board but failed to 
appear for that hearing scheduled on April 2, 2004.  There is no 
new hearing request.  



FINDINGS OF FACT

1.  The veteran was found qualified and was enrolled in an initial 
program of VA vocational rehabilitation training commencing in 
1985 with the purpose of obtaining an Associate's of Applied 
Science degree in Culinary Arts, but he left that program in July 
2000 for employment in food service at the Evans Army Hospital at 
Fort Carson, Colorado.  

2.  The veteran's program of rehabilitation was closed, and he was 
deemed rehabilitated for employment purposes.  

3.  The veteran has been continuously employed as a cook at the 
Evans Army Hospital since September 2000 with earnings of over 
$2,000 per month.  

4.  The evidence does not reflect that the veteran's service-
connected disabilities have increased in severity to the extent 
that the effects of the disability preclude him from performing 
the duties of the occupation for which he was previously found 
rehabilitated.  

5.  The veteran's employment handicap and capabilities do not 
render him unsuitable for employment in the occupational objective 
for which vocational training was provided in the past.  



CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation benefits under Chapter 31, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3100, 3101 (West 2002); 
38 C.F.R. §§ 21.35, 21.51, 21.283, 21.284 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted into law 
including enhanced duties to notify and assist veterans who had 
filed VA compensation and other claims.  It does not appear, 
however, that these changes are applicable to claims involving 
entitlement to VA vocational rehabilitation benefits under Chapter 
31, Title 38, United States Code.  Cf. Barger v. Principi, 16 Vet. 
App.132 (2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, was not applicable to cases involving the waiver 
of recovery of overpayments, pointing out that the statute at 
issue in such cases was not filed at Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  The claim herein on 
appeal is governed by Chapter 31 and not Chapter 51.  Accordingly, 
the Board concludes that the enhanced duties to assist and notify 
in VCAA are not applicable to the instant appeal.  Nonetheless, 
the Board does find that the veteran has certainly been notified 
of the reasons and bases for the denial of his claim and of the 
governing laws and regulations.  

The purpose of Chapter 31, Title 38, United States Code, is to 
provide for all services and assistance necessary to enable 
veterans with service-connected disabilities to achieve 
independence in daily living and, to the extent possible, to 
become employable and to obtain and maintain suitable employment.  
38 U.S.C.A. § 3100.  "Employment handicap" means an impairment, 
resulting in substantial part from service-connected disability, 
of a veteran's ability to prepare for, obtain, or retain 
employment consistent with such veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. § 3101; 38 C.F.R. § 21.35.  

An employment handicap does not exist when the veteran has 
overcome the effects of the impairment of employability through 
employment in an occupation consistent with his or her pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.52(f)(2)(iii).  

For purposes of Chapter 31, the veteran shall be declared 
rehabilitated when he has overcome the employment handicap to the 
maximum extent feasible.  "Suitably unemployed" includes 
employment in the competitive labor market which is consistent 
with the veteran's abilities, aptitudes and interests.  A veteran 
who has been rehabilitated to the point of employability shall be 
declared rehabilitated if he is employed in the occupational 
objective for which a program of services was provided or in a 
closely related occupation for at least 60 continuous days.  38 
C.F.R. § 21.283.  

A veteran who has been found rehabilitated under the provisions of 
§ 21.283 may be provided an additional period of training or 
services only if the following conditions are met.  (1)  The 
veteran has a compensable service-connected disability and either 
(2) current facts, including any relevant medical findings, 
establish that the veteran's service-connected disability has 
worsened to the extent that the effects of the service-connected 
disability considered in relation to other facts precludes him 
from performing the duties of the occupation for which the veteran 
previously was found rehabilitated; or (3) the occupation for 
which the veteran previously was found rehabilitated under Chapter 
31 is found to be unsuitable on the basis of the veteran's 
specific employment handicap and capabilities.  38 C.F.R. § 
21.284.  

Analysis:  The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In support of 
this claim, he has argued that his service-connected right knee 
disability is aggravated by working as a cook where he must 
perform while standing for lengthy periods and that this worsens 
his service-connected anxiety disorder.  He requests to be 
retrained under VA vocational rehabilitation to obtain a degree 
for a different way of living.  

The Board notes that the veteran is in receipt of awards of 
service connection for an atypical anxiety disorder, left 
ventricular hypertrophy, left shoulder bursitis, degenerative 
joint disease of the right knee, hypertension, and multiple scars 
of the right arm and leg.  It is also noted that the veteran's 
combined evaluations were historically 20 percent from May 1984, 
40 percent from June 1986, 50 percent from June 1998, and 70 
percent from July 2002.  

Most recently, the veteran was granted an increased evaluation for 
his atypical anxiety disorder from 10 to 30 percent, effective 
from July 2002.  A November 2002 VA psychiatric examination noted 
that the veteran had not been hospitalized since at least his 
previous examination in 1997, and that his treatment was provided 
by counseling from attending church and talking to the minister.  
He was not taking any psychiatric medication.  Anxiety had 
recently increased because his wife had to stop working which had 
led to financial difficulties.  The veteran reported consistently 
working as a cook at the Evans Army Hospital at Fort Carson since 
1986.  He reported that he occasionally became dizzy at work when 
starting his shift because of medication and when ending a shift 
because the medication was wearing off, but the psychiatrist was 
unclear as to what medication the veteran was describing, because 
he was prescribed no psychotropics.  The veteran was able to drive 
without assistance.  The veteran's mental status examination was 
well within normal limits.  He showed no deficits in orientation, 
memory, concentration, language function or ability to abstract.  
There was no obvious cognitive impairment.  There were no signs of 
incompetency regarding handling financial affairs.  The diagnosis 
was generalized anxiety disorder, with preoccupation of somatic 
complaints.  This psychiatrist assessed an increase in generalized 
anxiety which he described as "moderate" impairment.  Based upon 
this examination, the RO increased the veteran's disability 
evaluation for anxiety from 10 to 30 percent.  

The Board also notes that the veteran had long been in receipt of 
a 10 percent evaluation for degenerative joint disease of the 
right knee, but this had recently been increased by adding an 
additional 10 percent evaluation for limitation of right knee 
motion.  Actual right knee examination performed in November 2002 
revealed that the veteran took Motrin and had been using a brace 
since July 2002, both of which helped.  The right knee 
circumference exceeded that of the left and the anterior drawer 
sign was positive.  Ligaments were stable in valgus and varus 
stress and range of motion was mild to moderately limited.  Gait 
was reciprocal with a somewhat antalgic gait but the veteran could 
heel and toe walk.  The finding was right knee degenerative joint 
disease with limited motion and mild anterior cruciate ligament 
insufficiency.  

A review of the evidence on file shows that the veteran was found 
qualified for and admitted to a course of VA vocational 
rehabilitation in 1985.  From 1987 through 1999, there were five 
amendments to this plan.  The evidence also reveals that, pursuant 
to his rehabilitation plan, the veteran completed a significant 
amount of course work at the Pikes Peak Community College toward 
and Associate's of Applied Science degree in Culinary Arts.  The 
veteran had served for 12 years of military service from 1965 to 
1977 as a cook.  The veteran, however, did not complete his course 
of rehabilitation, and he left this course for employment as a 
cook with the Evans Army Hospital at Fort Carson, Colorado, in 
mid-2000.  Having successfully gained and held employment in the 
field of training which he had pursued, VA vocational 
rehabilitation personnel concluded that the veteran was 
rehabilitated for VA purposes, and his rehabilitation plan was 
closed.  The veteran then later applied for additional VA 
vocational rehabilitation in 2001 and 2002, and this application 
was denied on each occasion.  He applied in 2003, and this 
application was also denied and he initiated the instant appeal.  

In light of the facts presented in this case and the foregoing 
regulatory provisions, the Board finds that the veteran was 
properly found rehabilitated in 2000.  The veteran had some 12 
years' prior experience as a cook during service and had been in a 
course of VA vocational rehabilitation from 1985 to mid-2000 which 
included a course of instruction for an Associate degree in 
Culinary Arts.  Although he did not complete that course, he left 
it to attain full-time employment.  At the time he left the 
program, rehabilitation to the point of employability had been 
achieved.  He obtained employment in the same or substantially the 
same field as the one for which a course of VA vocational 
rehabilitation had been provided, and continued to maintain that 
employment position until present.  The RO finding that the 
veteran was rehabilitated was in compliance with 38 C.F.R. § 
21.283.  

The Board finds that entitlement to reentrance into a 
rehabilitation program is not warranted in accordance with 38 
C.F.R. § 21.284 because although the veteran has a compensable 
service-connected disability, the facts and medical findings do 
not establish that his service-connected disabilities have 
worsened to the extent that they preclude him from performing the 
duties of the occupation for which he was previously found 
rehabilitated.  Further, that occupation is not unsuitable on the 
basis of the veteran's specific employment handicap and 
capabilities.  

As noted above, the veteran has most recently been granted an 
increased evaluation from 10 to 30 percent for service-connected 
anxiety, but the overall effect of this anxiety is not shown by 
the objective and clinical evidence on file to interfere 
substantially with or preclude the veteran from performing his 
documented employment.  The overall impairment of this disability 
has been clinically characterized as "moderate."  

Additionally, although the veteran's service-connected right knee 
disability has recently been increased from a single 10 percent 
evaluation to two 10 percent evaluations, this was based 
essentially on guidance provided for separate compensable 
evaluations for arthritis with limitation of motion, and not on 
any clinical findings showing an actual increase in overall right 
knee disability.  Although the veteran is shown to have a bit of 
an antalgic gait with pain on extreme ranges of motion, he is 
shown to use daily medication and a brace to good effect, and 
there are only current findings of mild anterior cruciate ligament 
insufficiency.  

Moreover, although the veteran's combined service-connected 
disability has more recently been increased from 50 to 70 percent, 
there is essentially an absence of competent clinical evidence 
which reveals that the veteran has been unable to work or that he 
has missed any significant amount of work as a result of these 
disabilities.  Further, there has been no requirement for ongoing 
medical treatment or clinical counseling and no hospitalization.  

Accordingly, although there have been some individual increases in 
compensable evaluations assigned for service-connected disability, 
these disabilities alone or together are not shown to have 
worsened to the extent that they preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; nor does the evidence show that the occupation for 
which the veteran previously was found rehabilitated under Chapter 
31 is unsuitable on the basis of a specific employment handicap.  
In fact, as noted, he is and has been performing the duties of 
such an occupation.  

An employment handicap does not exist when a veteran has overcome 
the effects of the impairment of unemployability through 
employment in an occupation consistent with his pattern of 
abilities, aptitudes and interests, and is successfully 
maintaining such employment.  38 C.F.R. § 21.52(f)(2)(iii).  The 
evidence does not show that the veteran has a deficiency of 
aptitude, interest or ability.  Given the above determination, it 
is unnecessary to discuss the various legal factors involved in 
extending the veteran's basic period of eligibility beyond July 
2000 (the Board does note that such requirements are similar to 
those discussed above, see 38 C.F.R. § 21.44 (2002)).  

In its May 2003 statement of the case, the RO also made reference 
to VA Vocational Rehabilitation Manual M28-1, Part II-1.103(c) 
which provided that VA cannot consider current employment 
unsuitable solely because of a veteran's greater interest in 
another field or occupation.  The veteran is shown to have 
sufficient education and transferable skills to maintain 
employment without additional formal education.  



ORDER

Entitlement to additional vocational rehabilitation benefits under 
Chapter 31, Title 38, United States Code, is denied.  


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



